                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

Kenneth S. Rivera,                      )
                                        )             Civil Action No.: 8:18-cv-00577-JMC
                    Plaintiff,          )
                                        )
      v.                                )                             ORDER
                                        )
                                        )
Warden of Lee Correctional Institution, )
                                        )
                                        )
                    Defendant.          )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 28, 2018 (ECF No. 23). The Report addresses

Plaintiff Kenneth S. Rivera’s (“Plaintiff”) Petition for Writ of Habeas Corpus (“Petition”) and

recommends that the court grant the Warden of Lee Correctional Institution’s (“Defendant”)

Motion for Summary Judgment (ECF No. 13) and deny Plaintiff’s Petition. (ECF No. 23 at 23.)

For the reasons stated herein, the court ACCEPTS the Report, GRANTS Defendant’s Motion,

and DENIES Plaintiff’s Petition.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (Id. at 1-5.) As brief background, Plaintiff, proceeding pro se and

in forma pauperis, filed the instant Petition on February 26, 2018. 1 (ECF No. 1.) In his Petition,




1
  Under the prison mailbox rule, “a pro se litigant’s legal papers are considered filed upon ‘delivery
to prison authorities, not receipt by the clerk.’” United States v. McNeill, 523 F. App’x 979, 981
(4th Cir. 2013) (quoting Houston v. Lack, 487 U.S. 266, 275 (1988)). In the instant case, Plaintiff’s
Petition was filed on February 26, 2018, because it was placed in the mailing system under penalty
of perjury. (ECF No. 1 at 14.)
                                                  1
Plaintiff raises the following grounds for relief: (1) ineffective assistance of counsel; (2) a violation

of his plea deal; and (3) the lack of indictments for two offenses to which he pled guilty. (Id. at 4,

6, 7.) On April 23, 2018, Defendant his Motion for Summary Judgment. (ECF No. 13.) The

Magistrate Judge issued a Roseboro Order 2 on April 23, 2018, and advised Plaintiff of the

consequences of failing to respond to Defendant. (ECF No. 15 at 1-2.) On that same day, the

Roseboro Order was mailed to Plaintiff. (ECF No. 16.) On May 4, 2018, Plaintiff filed his

Response to Summary Judgment and Return (“Response”). (ECF No. 17-2 at 2.) Defendant replied

to Plaintiff’s Response on May 7, 2018. (ECF No. 19.)

        The Magistrate Judge filed the instant Report on August 8, 2018. (ECF No. 23.) First, the

Report determined that Plaintiff’s third ground is not cognizable in a federal habeas corpus

proceeding because it is an issue arising under state law. (Id. at 14-15.) Second, the Report found

that part of Plaintiff’s first ground was procedurally barred. (Id. at 15-16.) Lastly, taking up the

merits of the remaining grounds, the Report reasoned that the rest of Plaintiff’s first ground was

not contrary to precedent from the United States Supreme Court, and Plaintiff’s second ground

was conclusory and unsupported by evidence. (Id. at 17-23.) The Report ultimately recommended

that the court grant Defendant’s Motion and deny Plaintiff’s Petition. (Id. at 23.) The parties were

apprised of their opportunity to file objections to the Report on August 28, 2018. (ECF No. 23-1

at 1.) Neither party objected to the Report.

                                   II. STANDARD OF REVIEW

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a




2
  A Roseboro Order requires district courts to provide an explanation of summary judgment
procedures in habeas corpus cases. See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975).
                                                   2
recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                        III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Furthermore, a failure to file specific written objections to the Report results in a

party’s waiver of the right to appeal from the judgment of the court based upon such

recommendation. 28 U.S.C. § 636(b)(1). The court concludes that the Magistrate Judge’s Report

accurately summarizes the law and correctly applies it to the instant Petition. (ECF No. 23.) Since

no specific objections were filed by either party, the court adopts the Report herein. Camby, 718

F.2d at 199.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 23) and incorporates it herein. The

court GRANTS Defendant’s Motion for Summary Judgment (ECF No. 13) and DENIES

Plaintiff’s Petition for Writ of Habeas Corpus (ECF No. 1).

                                    Certificate of appealability

       The law governing certificates of appealability provides that:



                                                  3
       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.


       IT IS SO ORDERED.




                                                     United States District Judge
October 18, 2018
Columbia, South Carolina




                                                 4
